DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Objections
Claim 5 is objected to for not clearly defining the required subject matter.  Specifically, the examiner notes that the claim further defines the thermally conductive additive from claim 4; however, this additive is not necessarily required and is only one option in a group.  Accordingly, it is suggested to amend the claim to require that the thermally conductive additive is the additional additive included in the potting material in order to more effectively claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 1-2 are rejected under 35 U.S.C. 102(b) as being anticipated by Maher et al. (USP# 5,393,207; hereinafter “Maher”).
Regarding claim 1, Maher discloses a powered surgical instrument, comprising: a housing defining an inner cavity therein (e.g. Fig. 3, #13); at least one internal component disposed within the housing (e.g. Fig. 3, #12; e.g. Col 2, ll 55-65); and a potting material injected into the inner cavity encapsulating at least a portion of the at least one internal component, the potting material including an electro-magnetic field shielding additive (e.g. Col 2-3, ll 65-2).
Regarding claim 2, Maher discloses the at least one internal component is a drive motor (e.g. Col 1-2, ll 50-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Corrington et al. (US 2011/0213395; hereinafter “Corrington” in view of Maher.
Regarding claims 1 and 12, Corrington discloses a powered surgical instrument, comprising: a housing defining an inner cavity therein, the housing including a handle portion (e.g. ¶¶ 15); a body portion extending distally from the handle portion (e.g. Fig. 1); a tool assembly disposed at a distal end of the body portion (e.g. ¶¶ 15 – shaver/drill applicator); a control circuit and a drive motor disposed within the inner cavity (e.g. ¶¶15-18), wherein the drive motor is mechanically coupled to the tool assembly and the control circuit is configured to control operation of the drive motor (where it is clear that the control circuit takes inputs from the hand controls and operates the motor); and a potting material injected into the inner cavity encapsulating at least a portion of at least one of the control circuit and the drive motor (e.g. ¶¶ 22 – fiberglass reinforced silicone gel).  Corrington fails to expressly disclose the potting material including an electro-magnetic field shielding additive.  In the same field of endeavor, Maher teaches the use of potting material including an electro-magnetic field shielding additive (e.g. Col 2-3, ll 65-2).  It would have been obvious to one of ordinary skill in the art, prior to the invention, to substitute the potting material and shielding of Maher, into the device of Corrington, in order to improve the device in a similar fashion by preventing any electromagnetic interference. 
Regarding claim 2, Corrington discloses the at least one internal component is a drive motor (e.g. ¶¶18).
Regarding claims 3 and 13, Corrington discloses the potting material is a silicone polymer (e.g. ¶¶ 22 – fiberglass reinforced silicone gel).
Regarding claims 4-5 and 14, Corrington discloses the potting material includes at least one additional dielectric additive. (i.e. fiberglass reinforced gel as noted above).
Regarding claim 6, Corrington discloses the potting material is at least translucent (i.e. where the examiner notes that silicone gel is translucent).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moldovan et al. (USP# 5,132,497).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792